IN THE SUPREME COURT OF NORTH CAROLINA

                                        2022-NCSC-78
                                           No. 27A21

                                      Filed 17 June 2022
     STATE OF NORTH CAROLINA

                  v.

     MICHAEL DEVON TRIPP



           Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

     the Court of Appeals, 275 N.C. App. 907, 853 S.E.2d 848 (2020), reversing an order

     entered on 8 June 2018 and vacating in part and remanding a judgment entered on

     2 July 2018, both by Judge Charles H. Henry in Superior Court, Craven County. On

     10 August 2021, the Supreme Court allowed defendant’s petition for discretionary

     review of additional issues. Heard in the Supreme Court on 15 February 2022.


           Joshua H. Stein, Attorney General, by Kristine M. Ricketts, Special Deputy
           Attorney General, for the State-appellee-appellant.

            Paul E. Smith, for defendant-appellant-appellee.


           BERGER, Justice.

¶1         Following the trial court’s denial of his motion to suppress, defendant pleaded

     guilty to various drug offenses including trafficking in heroin, possession with intent

     to sell or deliver fentanyl, and possession with intent to sell or deliver heroin. The

     Court of Appeals reversed the trial court’s denial of defendant’s motion to suppress.
                                        STATE V. TRIPP

                                         2022-NCSC-78

                                       Opinion of the Court



     Based upon a dissent in the Court of Appeals and the allowance of defendant’s

     petition for discretionary review, there are two issues now before this Court: whether

     the trial court’s findings of fact challenged by defendant are supported by competent

     evidence, and whether the seizure and subsequent search of defendant comports with

     the Fourth Amendment. For the reasons stated below, we reverse the decision of the

     Court of Appeals.

                         I.   Factual and Procedural Background

¶2         Investigator Jason Buck of the Craven County Sheriff’s Office Narcotics

     Division was alerted to several overdose deaths which were linked to heroin

     reportedly sold by defendant.      In response to the information he obtained,

     Investigator Buck arranged a controlled buy of heroin between a confidential

     informant and defendant on April 25, 2017. Audio and video surveillance of the

     controlled buy confirmed the sale of heroin by defendant to the confidential

     informant.

¶3         Investigator Buck obtained a search warrant for the location where the

     controlled buy had occurred, 8450 U.S. Highway 17 N., Vanceboro, North Carolina.

     The warrant authorized a search of the residence, carport, outside storage building,

     and three vehicles. Although defendant was identified in the search warrant, search

     of his person was neither requested in the application nor authorized in the warrant.

¶4         A law enforcement briefing was held before execution of the search warrant.
                                        STATE V. TRIPP

                                          2022-NCSC-78

                                       Opinion of the Court



     Attendees were briefed on the search warrant and the controlled buy that had

     occurred the previous day. Lieutenant John Raynor, who oversees the narcotics unit,

     attended the briefing to ensure adherence to the following policy during the execution

     of the search warrant:

                  [A]ll persons on scene or in proximity to our scenes that we
                  believe to be a threat are dealt with, which means that we
                  will detain them briefly, pat them down for weapons, make
                  sure they’re not a threat to us and then one of the narcotics
                  investigators on scene will make a determination if that
                  person can leave or not.

     Lieutenant Raynor explained in his testimony that individuals considered a threat

     included

                  [a]nyone with a prior history with us, with violent history,
                  known to carry guns, any known drug dealers that we have
                  past history with. By nature, generally drug dealers are
                  considered violent and by nature a majority carry guns in
                  one nature or another, so everybody inside of a known
                  narcotics residence or on the scene there we deal with for
                  our safety purposes, then deem whether or not they’re
                  suspect at that point to continue further.

¶5         Deputy Josh Dowdy was present at the briefing and understood that defendant

     was the target of the operation and that officers were searching for heroin based on

     the controlled buy. Deputy Dowdy was familiar with defendant based on prior law

     enforcement-related encounters, including three incidents in which defendant had

     brandished or discharged firearms. All three incidents occurred in the same area

     along U.S. Highway 17 near the residence identified in the search warrant.
                                        STATE V. TRIPP

                                         2022-NCSC-78

                                       Opinion of the Court



¶6         Nearly a dozen officers participated in the execution of the search warrant.

     Upon his arrival at the site, Deputy Dowdy observed defendant and other individuals

     on a wheelchair ramp on the neighboring property at 8448 U.S. Highway 17, which

     belonged to defendant’s grandfather.        Testimony at the suppression hearing

     estimated the distance between the two residences to be between fifty and sixty yards.

¶7         Deputy Dowdy approached defendant and instructed him to place his hands on

     the railing of the wheelchair ramp. Defendant was wearing baggy jogging pants

     which were loose enough to allow Deputy Dowdy to view the contents of defendant’s

     pockets without manipulating his clothing.        Deputy Dowdy observed money in

     defendant’s left pocket and a plastic baggie in defendant’s right pocket. Deputy

     Dowdy patted down the exterior of defendant’s clothing and felt a large lump in

     defendant’s right pocket. Based on his training and experience, after seeing the

     baggie and feeling the lump, in addition to the purpose for which law enforcement

     was at the scene, Deputy Dowdy believed the baggie contained narcotics. Deputy

     Dowdy removed the baggie from defendant’s pocket and placed him in handcuffs.

     Testing later determined the contents of the baggie to be more than seven grams of a

     mixture of heroin and fentanyl.

¶8         Defendant moved to suppress the evidence recovered by Deputy Dowdy. In its

     written order denying defendant’s motion to suppress, the trial court found the

     following:
                    STATE V. TRIPP

                     2022-NCSC-78

                   Opinion of the Court



1.   Investigator Jason Buck, a sworn law enforcement
     officer with the Craven County Sheriff’s Office and a
     member of the Coastal Narcotics Enforcement
     Team, utilized a confidential informant which he
     found to be reliable to make a controlled purchase of
     heroin from the defendant, Michael Tripp, on April
     25, 2017. The informant was equipped with video
     and audio equipment from which law enforcement
     could monitor the transaction. The defendant, who
     was known by law enforcement as a drug dealer in
     the Vanceboro area by reputation and criminal
     history, was identified by the informant and later
     verified by the recordings as the defendant and the
     seller of a quantity of heroin to the informant. The
     sale was made from within the defendant’s residence
     . . . in Vanceboro, North Carolina.

2.   As a result of that investigation, Deputy Buck
     obtained on April 26, 2017 a search warrant for that
     residence and several motor vehicles associated with
     that address from Superior Court Judge Benjamin
     Alford.

3.   At approximately 6:00 p.m. on April 26, 2017 eleven
     officers with the Craven County Sheriff’s Office and
     Coastal Narcotics Enforcement Team executed that
     search warrant for that residence.

4.   Prior to the execution of the search warrant an
     operation plan meeting was held by the officers
     conducting the operation. The plan was to clear the
     residence and detain all who were present. The
     residence to be searched was on a dirt road
     contiguous to homes resided in by other members of
     the defendant’s family. The officers utilized four
     unmarked vehicles to get to that location. The
     officers had not obtained an arrest warrant for the
     defendant prior to the operation.

5.   Deputy Josh Dowdy, a nine year veteran of the
     sheriff's office and a trained member of the Coastal
                     STATE V. TRIPP

                      2022-NCSC-78

                   Opinion of the Court



     Narcotics Enforcement Team, participated in the
     execution of the search warrant. Dowdy understood
     that the target of the search was the defendant. He
     knew the defendant from at least three other
     inter[actions] with the defendant. In 2011 and 2013
     he had been called to the defendant’s residence due
     to domestic disturbances in which the defendant had
     been brandishing a firearm. In 2012 he had arrested
     the defendant for an assault on a female. At the time
     of that arrest, he was at his grandfather’s house
     which is located about 60 yards from the residence
     being searched pursuant to the April 26, 2017 search
     warrant.

6.   The Craven County Sheriff’s Office had a policy
     described by Lt. John Raynor that required that all
     people who are “on scene” or “in proximity to our
     scene” whom they believe to be a threat or had
     previously dealt with be detained and briefly patted
     down for weapons to make sure they are not a threat
     to any of the narcotics officers. The policy provided
     that anyone who had a prior violent history, [was]
     known to carry firearms, or sold narcotics were
     deemed to be threats.

7.   When the narcotics officers arrived at [the residence]
     in Vanceboro, North Carolina, the defendant was
     outside at his grandfather’s house within sixty yards
     of the residence to be searched and had a direct line
     of sight to it and the officers on scene.

8.   As Deputy Dowdy was getting out of his motor
     vehicle he observed the defendant to his right near
     the front porch of the defendant’s grandfather’s
     house. Because of his past experiences with the
     defendant, his previous firearm possessions, and the
     reasons that brought law enforcement to this
     residence, Dowdy asked him to put his hands on the
     railing of a handicap ramp attached to his
     grandfather’s house so he could “pat” him down for
                                           STATE V. TRIPP

                                            2022-NCSC-78

                                          Opinion of the Court



                           weapons. It was the policy and normal procedure of
                           the Sheriff’s Office for the safety of the officers and
                           those present to pat down all individuals with whom
                           they made contact while executing a search warrant.
                           The defendant complied.

                  9.       The defendant was wearing baggy jogging pants.
                           While patting him down Dowdy could feel what he
                           thought was money in his left pocket. Because his
                           pants were so “baggy[,]”[ ] Dowdy could see, without
                           manipulating the garment, a plastic baggie in his
                           right pants pocket, and while patting him down he
                           felt a large lump associated with that baggie. His
                           training and experience allowed him to reasonably
                           conclude that the plastic baggie in the defendant’s
                           pocket contained narcotics. As a result Dowdy
                           removed the bag and its contents. Dowdy had
                           concluded that the plastic baggie was consistent
                           with how narcotics are carried and packaged. He
                           was also acutely aware of the reasons that they were
                           searching the defendant’s residence.

                  10.      The baggie contained a white powdery substance
                           which Dowdy concluded was a controlled substance.
                           The defendant was handcuffed and detained and
                           walked over to his residence. He would be later [ ]
                           charged with multiple counts of trafficking in heroin
                           and felonious possession of fentanyl and marijuana.
                           The search of the defendant resulted in the seizure
                           of 7.01 grams of schedule I heroin and the schedule
                           II opiate, fentanyl. The search of [the] residence
                           resulted in the seizure of drug paraphernalia and
                           marijuana.

¶9         Based upon these findings of fact, the trial court made the following

     conclusions of law:

                  1.       That there was probable cause on April 26, 2017 for
                           the issuance of the search warrant for 8450 U.S.
                     STATE V. TRIPP

                      2022-NCSC-78

                    Opinion of the Court



     Highway 17 in Vanceboro, N.C.

2.   Deputy Dowdy was unaware there existed probable
     cause to arrest the defendant without a warrant for
     the previous day’s felonious sale of heroin to Deputy
     Jason Buck’s confidential informant. N.C. Gen. Stat.
     §15A-401(b)(2)(a).

3.   Under the circumstances then existing, Deputy
     Dowdy conducted a limited “frisk” or search for
     weapons of the defendant which was reasonable and
     constitutional. State v. Long, 37 N.C[.] App. 662,
     668-69, 246 S.E.2d 846, 851 (1978).

4.   Dowdy had reasonable suspicion and was justified
     from the totality of the circumstances and his
     previous experience with the defendant in believing
     that the defendant, who was the subject of multiple
     narcotics sale investigations, was armed and could
     pose a danger to those law enforcement officers who
     were conducting the search of the defendant’s
     residence. Terry v. Ohio, 392 U.S. 1, 20 L. Ed. 2d 889,
     88 S. Ct. 1868 (1968).

5.   Because the defendant had made a sale of heroin to
     an undercover informant the previous day and was
     the occupant of the premises searched, it was likely
     he was going to be detained while the search was
     conducted. An officer executing a warrant directing
     a search of premises not open to the public may
     detain any person present for such time as is
     reasonably necessary to execute the warrant. If the
     warrant fails to produce the items named the officer
     may then search any person present at the time of
     the officer’s entry to the extent reasonably necessary
     to find the property described in the warrant. N.C.
     Gen. Stat. §15A-256. The defendant, even if the
     narcotics had not been uncovered by Dowdy, would
     have faced such a search under that statute or
     pursuant to his arrest [for the] sale of heroin and for
     what was found in the residence. The search of the
                                              STATE V. TRIPP

                                               2022-NCSC-78

                                             Opinion of the Court



                             residence did not apparently result in finding any
                             appreciable amount of heroin.1

                      6.     The bag containing heroin had been located in the
                             defendant’s baggy pants pocket which Deputy
                             Dowdy could see into when he frisked the defendant.
                             At that time Dowdy had legal justification to be at
                             the place and in the position he was when he saw the
                             baggie in plain view. Its discovery was inadvertent
                             as it was discovered during the pat down. The baggie
                             was immediately apparent to Dowdy to be evidence
                             of a container for illegal narcotics and would
                             warrant a man of reasonable caution in believing the
                             defendant was in possession of drugs and was hiding
                             evidence which would incriminate him. The plain
                             view doctrine was applicable in this case and all the
                             elements were present. State v. Peck, 305 N.C. 734,
                             743, 291 S.E. 2d 637, 642 (1982).

                      7.     After Dowdy observed the baggie and had felt the
                             pocket during his pat down for weapons, because of
                             the totality of the circumstances known to him at the
                             time, he had probable cause to seize the baggie and
                             its contents and later place him under arrest.

¶ 10         Following the trial court’s denial of defendant’s motion to suppress, defendant

       pleaded guilty to various drug offenses including trafficking in heroin, possession

       with intent to sell or deliver fentanyl, and possession with intent to sell or deliver

       heroin. Defendant reserved his right to appeal the trial court’s denial of his motion

       to suppress.

¶ 11         The majority in the Court of Appeals held that the trial court erred in denying




             1   The State did not argue to this Court that N.C.G.S. § 15A-256 applied.
                                           STATE V. TRIPP

                                            2022-NCSC-78

                                         Opinion of the Court



       defendant’s motion to suppress and vacated the convictions. State v. Tripp, 275 N.C.

       App. 907, 924, 853 S.E.2d 848, 860 (2020). The dissent in the Court of Appeals argued

       that defendant’s detention was justified under the United States Supreme Court’s

       holdings in Michigan v. Summers and United States v. Bailey, and this Court’s

       decision in State v. Wilson.     Id. at 932–35, 853 S.E.2d at 865–66 (Stroud, J.,

       concurring in part and dissenting in part). The State timely appealed to this Court

       based upon the dissent. In addition, this Court allowed defendant’s petition for

       discretionary review to determine whether the trial court’s findings of fact listed in

       its order denying the motion to suppress were supported by competent evidence.

                                  II.   Standard of Review

¶ 12         Appellate review of a trial court’s denial of a motion to suppress “is strictly

       limited to determining whether the trial judge’s underlying findings of fact are

       supported by competent evidence, in which event they are conclusively binding on

       appeal, and whether those factual findings in turn support the judge’s ultimate

       conclusions of law.” State v. Cooke, 306 N.C. 132, 134, 291 S.E.2d 618, 619 (1982).

       Findings of fact not challenged on appeal “are deemed to be supported by competent

       evidence and are binding on appeal.” State v. Biber, 365 N.C. 162, 168, 712 S.E.2d

       874, 878 (2011). Even when challenged, a trial court’s findings of fact “are conclusive

       on appeal if supported by competent evidence, even if the evidence is conflicting.”

       State v. Buchanan, 353 N.C. 332, 336, 543 S.E.2d 823, 826 (2001) (quoting State v.
                                          STATE V. TRIPP

                                              2022-NCSC-78

                                         Opinion of the Court



       Brewington, 352 N.C. 489, 498, 532 S.E.2d 496, 501 (2000)).

¶ 13         “Conclusions of law are reviewed de novo and are subject to full review.” Biber,

       365 N.C. at 168, 712 SE.2d at 878. Moreover, “the trial court’s ruling on a motion to

       suppress is afforded great deference upon appellate review as it has the duty to hear

       testimony and weigh the evidence.” State v. McClendon, 130 N.C. App. 368, 377, 502

       S.E.2d 902, 908 (1998), aff’d, 350 N.C. 630, 517 S.E.2d 128 (1999).

                                       III.     Analysis

       A. Whether competent evidence supports the trial court’s findings of fact

¶ 14         Defendant contends several of the trial court’s findings of fact are not

       supported by competent evidence. Specifically, defendant challenges findings of fact

       numbers 1, 5, 7, 8, and 9.

          1. Finding of fact #1

¶ 15         Defendant asserts that the trial court’s characterization of the 8450 residence

       as “defendant’s residence” is not supported by competent evidence.        During the

       hearing on defendant’s motion to suppress, Investigator Buck testified that law

       enforcement had received “several citizen complaints about activity coming out of”

       the 8450 residence, and that a bad mixture of heroin “was coming from that residence,

       from Michael Tripp.” In addition, the State entered the search warrant application

       into evidence.    The application indicated that law enforcement had received

       information that defendant resided at the 8450 address, and that the controlled buy
                                           STATE V. TRIPP

                                            2022-NCSC-78

                                          Opinion of the Court



       between defendant and the confidential informant took place in the 8450 residence.

       Thus, the trial court’s finding that “[t]he sale was made from within the defendant’s

       residence” was supported by competent evidence.

¶ 16         Defendant also contends that there is no competent evidence to support the

       trial court’s finding that Deputy Dowdy was among the officers who knew defendant

       was “a drug dealer in the Vanceboro area by reputation and criminal history.” To the

       contrary, Lt. Raynor testified that the officers, including Deputy Dowdy, were briefed

       about the sale to the confidential informant in the pre-search meeting, “and that that

       was the probable cause for the search warrant.”           Audio and video surveillance

       captured defendant selling drugs to the confidential informant.           In addition,

       defendant had a July 2017 conviction for possession with intent to sell and deliver

       cocaine. By definition, someone who sells drugs illegally is a drug dealer. See State

       v. Williams 127 N.C. App. 464, 469, 490 S.E.2d 583, 587 (1997) (characterization of a

       defendant as a “drug dealer” was a “reasonable inference” based on the defendant’s

       convictions for possession of cocaine with intent to sell). Furthermore, the application

       for the search warrant stated defendant “is a known drug dealer in the Vanceboro

       area and has a criminal history dating back to 2009.” Deputy Dowdy also testified

       that in two of his previous encounters with defendant, one involved “some narcotics,”

       and another resulted in defendant’s arrest for “assaulting a female and simple

       possession of marijuana.” Thus, there is competent evidence in the record to support
                                          STATE V. TRIPP

                                           2022-NCSC-78

                                         Opinion of the Court



       the trial court’s finding that defendant was a drug dealer.

          2. Finding of fact #5

¶ 17         Defendant next challenges the trial court’s finding of fact that Deputy Dowdy

       was a “member of the Coastal Narcotics Enforcement Team” (CNET), a multiagency

       task force developed to coordinate local law enforcement investigations. Deputy

       Dowdy testified that he was an investigator with the Craven County Sheriff’s Office

       and the record shows he participated in the pre-execution briefing with members of

       CNET. Although Deputy Dowdy did not specifically testify that he was a member of

       CNET, there is competent evidence in the record to support the trial court’s finding.

          3. Finding of fact #7

¶ 18         Next, defendant argues that there is insufficient evidence to support the trial

       court’s finding that defendant “had a direct line of sight to the residence to be

       searched and . . . the officers on scene.” Testimony at the suppression hearing

       described the distance between the 8450 and 8448 residences as “not far at all,” and

       Deputy Dowdy estimated the distance to be around fifty to sixty yards. Investigator

       Buck testified that he could see people at the 8448 residence from the 8450 residence

       before entering the residence to conduct the search, and that he observed Deputy

       Dowdy escorting defendant toward the 8450 residence from the 8448 residence after

       the search of the residence was completed.

¶ 19         While defendant submitted a photograph that showed certain bushes or trees
                                            STATE V. TRIPP

                                             2022-NCSC-78

                                          Opinion of the Court



       could have possibly obstructed the line of sight between the residences, this Court

       affords great deference to a trial court’s determination on conflicting evidence when

       reviewing a motion to suppress. See State v. Malone, 373 N.C. 134, 145, 833 S.E.2d

       779, 786 (2019) (“A trial court has the benefit of being able to assess the credibility of

       witnesses, weigh and resolve any conflicts in the evidence, and find the facts, all of

       which are owed great deference by this Court.”). Accordingly, competent evidence in

       the record establishes that there was a direct line of sight from defendant’s location

       to his residence.

          4. Finding of fact #8

¶ 20         Defendant challenges the trial court’s finding that Deputy Dowdy detained and

       searched defendant based on “his past experiences with the defendant, his previous

       firearm possessions, and the reasons that brought law enforcement to this residence.”

       Defendant contests this finding “to the extent it is inconsistent with Deputy Dowdy’s

       concession that he believed he was acting pursuant to the search warrant.”

¶ 21         Deputy Dowdy testified that he initially approached defendant because “he

       was [the] target of the search warrant.” Deputy Dowdy’s prior encounters with

       defendant, which included incidents related to violence, firearms, and illicit drugs,

       led Deputy Dowdy to conduct the pat-down for weapons for officer safety. In addition,

       Deputy Dowdy testified that he was aware of the recent controlled buy and that law

       enforcement was present at the scene to search for evidence related to transporting
                                            STATE V. TRIPP

                                             2022-NCSC-78

                                          Opinion of the Court



       and distributing “Cocaine, Marijuana and other controlled dangerous substances.”

¶ 22         Thus, there is competent evidence in the record to support the finding that

       Deputy Dowdy detained and searched defendant “[b]ecause of his past experiences

       with the defendant, his previous firearm possessions, and the reasons that brought

       law enforcement to this residence.”

          5. Finding of fact #9

¶ 23         Defendant challenges the finding that “Deputy Dowdy ‘was also acutely aware

       of the reasons that they were searching the defendant’s residence.’ ” Defendant

       argues this finding is not supported by the record “to the extent it indicates Deputy

       Dowdy knew the details underlying the application for the search warrant.”

       Lieutenant Raynor testified that Deputy Dowdy was present at the pre-execution

       briefing, that those in attendance were informed of the controlled buy, and that a

       search warrant had been issued. Deputy Dowdy testified that he was present at the

       pre-execution briefing and had been called “to assist . . . with a search of [defendant’s]

       residence.” This evidence supports the finding that Deputy Dowdy was aware of the

       reasons for which law enforcement was searching the defendant’s residence.

¶ 24         Defendant also challenges this finding “[t]o the extent it does imply that

       [Deputy] Dowdy believed the baggie contained narcotics based solely on his visual

       observations.” Nonetheless, defendant admits in the following sentence that the

       record “demonstrates it was both the sight of the baggie and how the baggie felt
                                              STATE V. TRIPP

                                               2022-NCSC-78

                                            Opinion of the Court



       during the frisk that made Deputy Dowdy believe it contained narcotics.” Thus,

       competent evidence supports a finding that after seeing and feeling the baggie,

       Deputy Dowdy, based on his training and experience, reasonably concluded the

       baggie contained narcotics.2

          6. Conclusion

¶ 25          Because the trial court’s findings of fact are supported by competent evidence,

       “they are conclusively binding on appeal.” Cooke, 306 N.C. at 134, 291 S.E.2d at 619.

       In addition, the unchallenged findings of fact “are deemed to be supported by

       competent evidence and are binding on appeal.” Biber, 365 N.C. at 168, 712 S.E.2d

       at 878. Thus, we must now determine “whether those factual findings in turn support

       the judge’s ultimate conclusions of law.” Cooke, 306 N.C. at 134, 291 S.E.2d at 619.

       B. Summers, Bailey, and Wilson

¶ 26          The Fourth Amendment declares that “[t]he right of the people to be secure in

       their persons, houses, papers, and effects, against unreasonable searches and

       seizures, shall not be violated.” U.S. Const. amend. IV. With respect to the Fourth

       Amendment, “a warrant to search for contraband founded on probable cause


              2Additionally, defendant argues that the trial court’s conclusion of law that defendant
       was an occupant of the premises to be searched is a finding of fact not supported by the
       evidence. “Whether a statement is an ultimate fact or a conclusion of law depends upon
       whether it is reached by natural reasoning or by an application of fixed rules of law,” and the
       designation of such by a trial court is not determinative. Brown v. Charlotte Mecklenburg
       Bd. of Educ., 269 N.C. 667, 670, 153 S.E.2d 335, 338 (1967) (cleaned up). Here determination
       as to whether an individual is an occupant of the premises to be searched is a conclusion of
       law and is discussed in our analysis of Summers, Winters, and Bailey below.
                                           STATE V. TRIPP

                                            2022-NCSC-78

                                          Opinion of the Court



       implicitly carries with it the limited authority to detain the occupants of the premises

       while a proper search is conducted.” Michigan v. Summers, 452 U.S. 692, 705, 101 S.

       Ct. 2587, 2595 (1981) (footnotes omitted).

¶ 27         The Supreme Court reinforced this notion in Bailey v. United States, stating

       that “[w]hen law enforcement officers execute a search warrant, safety considerations

       require that they secure the premises, which may include detaining current

       occupants.” 568 U.S. 186, 195, 133 S. Ct. 1031, 1038 (2013). Officers executing a

       search warrant are permitted under the Fourth Amendment to “take reasonable

       action to secure the premises and to ensure their own safety and the efficacy of the

       search.” United States v. Jennings, 544 F.3d 815, 818 (7th Cir. 2008) (quoting Los

       Angeles County, Cal. v. Rettele, 550 U.S. 609, 614, 127 S. Ct. 1989, 1992 (2007) (per

       curiam)).   Indeed, “officers have a legitimate interest in minimizing the risk of

       violence that may erupt when an occupant realizes that a search is underway.” Id.

       (citing Summers, 452 U.S. at 702–03, 101 S. Ct. at 2594). In addition to officer safety,

       “facilitating the completion of the search[ ] and preventing flight” are legitimate

       concerns justifying detention of an occupant. State v. Wilson, 371 N.C. 920, 923, 821

       S.E.2d 811, 814 (2018) (quoting Bailey, 568 U.S. at 194, 133 S. Ct. at 1038).

¶ 28         “An officer’s authority to detain incident to a search is categorical; it does not

       depend on the ‘quantum of proof justifying detention or the extent of the intrusion to

       be imposed by the seizure.’ ” Muehler v. Mena, 544 U.S. 93, 98, 125 S. Ct. 1465, 1470
                                           STATE V. TRIPP

                                            2022-NCSC-78

                                          Opinion of the Court



       (2005) (quoting Summers, 452 U.S. at 705 n.19, 101 S. Ct. at 2594 n.19). Even absent

       evidence of danger to law enforcement,

                    the execution of a warrant to search for narcotics is the
                    kind of transaction that may give rise to sudden violence or
                    frantic efforts to conceal or destroy evidence. The risk of
                    harm to both the police and the occupants is minimized if
                    the officers routinely exercise unquestioned command of
                    the situation.

       Summers, 452 U.S. at 702–03, 101 S. Ct. at 2594 (footnote omitted).

¶ 29         In interpreting Summers and Bailey, this Court has opined that “a warrant to

       search for contraband founded on probable cause implicitly carries with it the limited

       authority to detain (1) the occupants, (2) who are within the immediate vicinity of the

       premises to be searched, and (3) who are present during the execution of a search

       warrant.” Wilson, 371 N.C. at, 924, 821 S.E.2d at 815 (cleaned up). These three

       factors “correspond to the ‘who,’ ‘where,’ and ‘when’ of a lawful suspicionless seizure

       incident to the execution of a search warrant.” Id. at 924, 821 S.E.2d at 815.

¶ 30         Only two of the Wilson factors are at issue in the present case: whether

       defendant was an occupant of the 8450 residence as defined by this Court’s precedent

       in Wilson and whether defendant was within the immediate vicinity of the area to be

       searched.

¶ 31         Determining whether an individual is an occupant and whether that

       individual is within the immediate vicinity necessarily involves many of the same

       considerations. See Bailey, 568 U.S. at 203, 133 S. Ct. at 1043 (Scalia, J., concurring)
                                           STATE V. TRIPP

                                            2022-NCSC-78

                                          Opinion of the Court



       (Occupants are “persons within the immediate vicinity of the premises to be

       searched.” (cleaned up)); cited with approval in United States v. Freeman, 964 F.3d

       774, 780–81 (8th Cir. 2020), cert. denied, 141 S. Ct. 1252, 208 L. Ed. 2d 636 (2021).

¶ 32         This Court concluded in Wilson “that a person is an occupant for the purposes

       of the Summers rule if he ‘poses a real threat to the safe and efficient execution of a

       search warrant.’ ” 371 N.C. at 925, 821 S.E.2d at 815 (quoting Bailey, 568 U.S. at

       201, 133 S. Ct. at 1042). Thus, although not an “occupant” in the ordinary sense of

       the word, an individual’s “own actions [can] cause[ ] him to satisfy the first part, the

       ‘who,’ of the Summers rule.” Id. at 926, 821 S.E.2d at 816.

¶ 33         The Supreme Court announced the immediate vicinity rule in Bailey, stating

       that “[a] spatial constraint defined by the immediate vicinity of the premises to be

       searched is . . . required for detentions incident to the execution of a search warrant.”

       568 U.S. at 201, 133 S. Ct. at 1042. But Summers is “not confine[d] . . . to the premises

       identified in the search warrant, but extends . . . to the immediate vicinity of those

       premises.” Wilson, 371 N.C. at 925, 821 S.E.2d at 815. Because reasonable minds

       may disagree on where the immediate vicinity line may be drawn, the Supreme Court

       noted that:

                     In closer cases courts can consider a number of factors to
                     determine whether an occupant was detained within the
                     immediate vicinity of the premises to be searched,
                     including the lawful limits of the premises, whether the
                     occupant was within the line of sight of his dwelling, the
                     ease of reentry from the occupant’s location, and other
                                           STATE V. TRIPP

                                            2022-NCSC-78

                                         Opinion of the Court



                    relevant factors.

       Bailey, 568 U.S. at 201, 133 S. Ct. at 1042. Thus, the spatial limitation for detention

       discussed in Bailey is not necessarily the boundary of the property to be searched, but

       rather, may extend beyond the lawful limits of the property. Ultimately, determining

       whether an occupant was within the vicinity is a question of reasonableness. See id.

       at 201, 133 S. Ct. at 1042; see also Wilson, 371 N.C. at 925, 821 S.E.2d at 815.

¶ 34         As the trial court found, “[i]t was the policy and normal procedure of the

       Sheriff’s Office for the safety of the officers and those present to pat down all

       individuals with whom they made contact while executing a search warrant.” This

       practice is consistent with the rationale in Wilson that “someone who is sufficiently

       close to the premises being searched could pose just as real a threat to officer safety

       and to the efficacy of the search as someone who is within the premises.” Wilson, 371

       N.C. at 925, 821 S.E.2d at 815. As noted in Summers, “no special danger to the police”

       is required, 452 U.S. at 702, 101 S. Ct. at 2594; yet here defendant was a known drug

       dealer with a history of gun violence who was “within sixty yards of the residence to

       be searched and had a direct line of sight to it and the officers on scene.” Defendant

       was outside a relative’s home with other individuals when officers arrived to search

       his residence. This situation could have escalated quickly absent the encounter by

       Deputy Dowdy.     Based on the totality of the circumstances, defendant was an

       occupant within the immediate vicinity of the 8450 residence because defendant was
                                            STATE V. TRIPP

                                             2022-NCSC-78

                                           Opinion of the Court



       close enough to the search that he had access to the residence and could have posed

       a real threat to CNET officers and the efficacy of the search.

¶ 35          The risk of harm here was minimized by law enforcement’s “unquestioned

       command of the situation.”       Id. at 702–03, 101 S. Ct. at 2594.3           Because law

       enforcement officers are not required to ignore obvious dangers—here a drug dealer

       with a history of gun violence—defendant was an occupant within the immediate

       vicinity of his residence “even though [he] was not within the lawful limits of” his

       residence. See Freeman, 964 F.3d at 781; see also Wilson, 371 N.C. at 924, 821 S.E.2d

       at 815.

¶ 36          “[W]e must determine separately whether the search of defendant’s person was

       justified.”   Wilson, 371 N.C. at 926, 821 S.E.2d at 816.            In making such a

       determination, this Court has stated:

                     In Terry v. Ohio, the Supreme Court determined that a
                     brief stop and frisk did not violate a defendant’s Fourth
                     Amendment rights when a reasonably prudent man would
                     have been warranted in believing the defendant was armed
                     and thus presented a threat to the officer’s safety while he
                     was investigating his suspicious behavior. In other words,
                     an officer may constitutionally conduct what has come to
                     be called a Terry stop if that officer can reasonably conclude
                     in light of his experience that criminal activity may be
                     afoot. The reasonable suspicion standard is a less
                     demanding standard than probable cause, and a

              3 We are ever mindful that “court[s] should not indulge in unrealistic second-
       guessing” of judgment calls made by law enforcement. United States v. Sharpe, 470 U.S. 675,
       686, 105 S. Ct. 1568, 1575 (1985).
                                           STATE V. TRIPP

                                            2022-NCSC-78

                                          Opinion of the Court



                    considerably less demanding standard than preponderance
                    of the evidence.

       Id. at 926, 821 S.E.2d at 816 (cleaned up).

¶ 37         An officer can subject a detainee to a limited frisk only when he acts upon “

       ‘specific and articulable facts’ ” that led him to conclude that [the] defendant was, or

       was about to be, engaged in criminal activity and . . . was ‘armed and presently

       dangerous.’ ” State v. Butler, 331 N.C. 227, 233, 415 S.E.2d 719, 722 (1992) (quoting

       Terry v. Ohio, 392 U.S. 1, 21, 24 88 S. Ct. 1868, 1880, 1881 (1968)). Ultimately, “[i]n

       determining whether the Terry standard is met,” to justify a frisk for weapons, this

       Court considers the law enforcement officer’s actions “in light of the totality of the

       circumstances.” Id. at 233, 415 S.E.2d at 722. When analyzing the totality of the

       circumstances in cases involving known criminals, the Supreme Court has instructed

       courts to consider all of the “various objective observations, information from police

       reports, if such are available, and consideration of the modes or patterns of operation

       of certain kinds of lawbreakers,” that a “trained officer [uses to] draw[ ] inferences

       and make[ ] deductions.” United States v. Cortez, 449 U.S. 411, 418, 101 S. Ct. 690,

       695 (1981). In addition, officers may draw on their own experience and specialized

       training to make inferences from, and deductions about, the cumulative information

       available to them that might well elude an untrained person. See United States v.

       Arvizu, 534 U.S. 266, 276, 122 S. Ct. 744, 752 (2002).

¶ 38         Firearms are tools of the trade for individuals involved in the illegal
                                            STATE V. TRIPP

                                             2022-NCSC-78

                                           Opinion of the Court



       distribution of drugs. See State v. Blagg, 377 N.C. 482, 858 S.E. 2d 268, 2021-NCSC-

       66, ¶ 26; see also United States v. Ward, 171 F.3d 188, 195 (4th Cir. 1999) (“Guns are

       tools of the drug trade and are commonly recognized articles of narcotics

       paraphernalia.”); United States v. Kennedy, 32 F.3d 876, 882 (4th Cir. 1994) (“[T]he

       law has uniformly recognized that substantial dealers in narcotics possess firearms

       and that entrance into a situs of drug trafficking activity carries all too real dangers

       to law enforcement officers.” (cleaned up)); United States v. Caggiano, 899 F.2d 99,

       103 (1st Cir. 1990) (“It is now recognized by us and other circuits that firearms are

       one of the tools of the trade of drug dealers. Guns, like glassine bags, scales and

       cutting equipment[,] are an expected and usual accessory of the narcotics trade.”),

       abrogated on other grounds by Horton v California, 496 U.S. 128, 110 S. Ct. 2301

       (1990); United States v. Trullo, 809 F.2d 108, 113 (1st Cir.1987) (“[T]o substantial

       dealers in narcotics, firearms are as much tools of the trade as are most common

       recognized articles of drug paraphernalia.” (cleaned up)); Polk v. State, 348 Ark. 446,

       453, 73 S.W.3d 609, 614 (2002) (recognizing that “firearms are considered a tool of

       the narcotic’s dealer’s trade.”).

¶ 39          As discussed above, defendant was a known drug dealer with a history of gun

       violence. This information was known to Deputy Dowdy, who had been briefed on

       the purpose and justification for issuance of the warrant to search defendant’s

       residence. A magistrate had determined probable cause existed that drugs and
                                          STATE V. TRIPP

                                           2022-NCSC-78

                                         Opinion of the Court



       firearms were likely to be found in defendant’s residence during the execution of the

       search warrant, and defendant was an occupant within the immediate vicinity of his

       residence at the time of the search. The trial court determined that Deputy Dowdy

       conducted the frisk “[b]ecause of his past experiences with the defendant,

       [defendant’s] previous firearm possessions, and the reasons that brought law

       enforcement to this residence.”

¶ 40         In viewing the totality of the circumstances, Deputy Dowdy relied on specific

       and articulable facts based on his training, experience, and available information to

       form the reasonable belief that defendant was armed. See Butler, 331 N.C. at 233–

       34, 415 S.E.2d at 722–23. Thus, Deputy Dowdy’s limited frisk of defendant was

       lawful.

¶ 41         During the frisk for weapons, Deputy Dowdy observed a plastic baggie in

       defendant’s pocket.   Deputy Dowdy eventually seized the plastic baggie, which

       contained a white powdery substance. Subsequent testing revealed the substance

       was a mixture of heroin and fentanyl.

¶ 42         Our State has adopted the “plain-view” doctrine as an exception to the general

       prohibition against warrantless seizures:

                    While the general rule is that warrantless seizures are
                    unconstitutional, a warrantless seizure of an item may be
                    justified as reasonable under the plain view doctrine, so
                    long as three elements are met: First, “that the officer did
                    not violate the Fourth Amendment in arriving at the place
                    from which the evidence could be plainly viewed”; second,
                                             STATE V. TRIPP

                                              2022-NCSC-78

                                            Opinion of the Court



                    that the evidence’s “incriminating character . . . [was]
                    ‘immediately apparent’ ”; and third, that the officer had “a
                    lawful right of access to the object itself.”

       State v. Grice, 367 N.C. 753, 75657, 767 S.E.2d 312, 316 (2015) (quoting Horton v.

       California, 496 U.S. 128, 13637, 110 S. Ct. 2301, 2308 (1990)).

¶ 43         The Supreme Court later extended warrantless seizures of items to “cases in

       which an officer discovers contraband through the sense of touch during an otherwise

       lawful search.” Minnesota v. Dickerson, 508 U.S. 366, 375, 113 S. Ct. 2130, 2137

       (1993). The “plain-feel” doctrine states that

                    [i]f a police officer lawfully pats down a suspect’s outer
                    clothing and feels an object whose contour or mass makes
                    its identity immediately apparent, there has been no
                    invasion of the suspect’s privacy beyond that already
                    authorized by the officer’s search for weapons; if the object
                    is contraband, its warrantless seizure would be justified by
                    the same practical considerations that inhere in the plain-
                    view context.

       Id. at 37576, 113 S. Ct. at 2137.

¶ 44         During the pat-down for weapons, Deputy Dowdy observed a plastic baggie in

       defendant’s pocket and “felt a large lump associated with that baggie.” Based on his

       training and experience and the search of defendant’s residence for contraband, the

       trial court determined that Deputy Dowdy reasonably and immediately concluded

       that the plastic baggie in defendant’s pocket contained narcotics. Thus, seizure of the

       plastic baggie was permitted, and the search of defendant was constitutional.

                                           IV. Conclusion
                                           STATE V. TRIPP

                                            2022-NCSC-78

                                          Opinion of the Court



¶ 45         For the foregoing reasons, competent evidence supports the trial court’s

       findings of fact, which, in turn, support its conclusions of law that defendant was

       lawfully detained pursuant to Summers and Wilson.           Furthermore, the frisk of

       defendant, which led to the discovery of the illegal contraband, was reasonable under

       the totality of the circumstances. We reverse the decision of the Court of Appeals and

       reinstate defendant’s convictions for trafficking in heroin and possession with intent

       to sell or deliver fentanyl. Defendant’s remaining convictions are not before this court

       on appeal, and those convictions remain undisturbed. This case is remanded to the

       Court of Appeals for further remand to the trial court for additional proceedings not

       inconsistent with this opinion, including correction of any clerical errors identified by

       the Court of Appeals that are consistent with this opinion.


             REVERSED AND REMANDED.
             Justice BARRINGER concurring in part and concurring in the result.


¶ 46         As the majority holds, competent evidence supports the trial court’s findings of

       fact which, in turn, support its conclusion of law that Deputy Dowdy lawfully seized

       the evidence from defendant. However, as the majority acknowledges, Deputy Dowdy

       had reasonable suspicion under Terry v. Ohio, 392 U.S. 1 (1968), to search defendant,

       rendering the discovery of the evidence lawful. Therefore, I would not reach whether

       Deputy Dowdy lawfully detained defendant under Michigan v. Summers, 452 U.S.

       692 (1981), and Bailey v. United States, 568 U.S. 186 (2013). Accordingly, I join the

       majority in full except for its analysis and application of Summers and Bailey.
             Justice EARLS dissenting.


¶ 47         Michael Devon Tripp was standing on his grandfather’s porch when a team of

       Craven County police officers executed a search of the neighboring property. By all

       accounts, Tripp did nothing to interfere with the search or threaten the officers who

       were carrying it out; as his arresting officer later testified, Tripp did not “take any

       action to raise any suspicion of criminal activity on his part.” Nonetheless, an officer,

       who mistakenly believed that the search warrant targeted Tripp personally, detained

       Tripp, patted him down for weapons, found a bag containing narcotics in his pocket,

       and then handcuffed him and placed him under arrest. The question before us now is

       whether the officer’s warrantless detention and search of Tripp violated the Fourth

       Amendment to the United States Constitution, which “protects ‘[t]he right of the

       people to be secure in their persons, houses, papers, and effects, against unreasonable

       searches and seizures’ by the government.” State v. Grady, 372 N.C. 509, 510 (2019)

       (quoting U.S. Const. amend. IV).

¶ 48         The majority concludes that the officer’s actions did not violate the Fourth

       Amendment. Admittedly, this is a close case. Tripp was located somewhat near to the

       property being searched and was believed to have been using that property to

       distribute narcotics. The officer who detained and searched Tripp had firsthand

       knowledge that Tripp had brandished and fired a weapon many years ago during an

       assault that occurred on the same street as the property being searched. Although
                                           STATE V. TRIPP

                                            2022-NCSC-78

                                          Earls, J., dissenting



       Tripp was not a target of the search warrant, his suspected criminal conduct was

       itself the catalyst for the search. Tripp was not an entirely disinterested bystander

       who just happened upon the scene. Given these individualized circumstances, it is at

       least plausible that detaining Tripp was an objectively reasonable action undertaken

       “to secure the premises and to ensure their own safety and the efficacy of the search,”

       Los Angeles County v. Rettele, 550 U.S. 609, 614 (2007) (per curiam), or that both the

       detention and search could independently have been justified under Terry v. Ohio,

       392 U.S. 1 (1968).

¶ 49         Nonetheless, ultimately I disagree with the majority’s interpretation and

       application of the law governing warrantless detentions incident to searches carried

       out under authority of a valid warrant. In particular, the majority’s articulation of

       the test required under controlling United States Supreme Court precedent

       compounds an analytical error this Court committed in State v. Wilson, 371 N.C. 920

       (2018). Once again, this Court adopts an approach to warrantless detentions incident

       to searches that is “only tangentially related to the rationales underlying” Michigan

       v. Summers, 452 U.S. 692 (1981) and Bailey v. United States, 568 U.S. 186 (2013),

       and which “suffers from both overbreadth and vagueness.” Wilson, 371 N.C. at 933

       (Beasley, J., concurring in the result only). Functionally, this line of reasoning

       collapses Summers and Bailey into Terry and, in the process, elides a crucial

       analytical distinction that safeguards every individual’s constitutional right to be free
                                          STATE V. TRIPP

                                           2022-NCSC-78

                                         Earls, J., dissenting



       from unreasonable intrusions. Accordingly, I respectfully dissent.

¶ 50         In general, the Fourth Amendment prohibits law enforcement officers from

       detaining individuals without a warrant or probable cause. Summers, 452 U.S. at 700

       (“[T]he general rule [is] that every arrest, and every seizure having the essential

       attributes of a formal arrest, is unreasonable unless it is supported by probable

       cause.”). As with most rules, there are exceptions. One exception is that officers may

       stop and frisk an individual when the officer “is justified in believing that the

       individual whose suspicious behavior he is investigating at close range is armed and

       presently dangerous to the officer or to others.” Terry, 392 U.S. at 24. Another

       exception is that officers executing a search warrant at a premises are afforded “the

       limited authority to detain (1) the occupants, (2) who are within the immediate

       vicinity of the premises to be searched, and (3) who are present during the execution

       of a search warrant.” Wilson, 371 N.C. at 924 (cleaned up) (footnotes omitted)

       (interpreting Summers and Bailey). These exceptions share a common thread: both

       were introduced to account for the real and perceived dangers law enforcement

       officers face when interacting with the public in the course of carrying out official

       duties. See, e.g., Terry, 392 U.S. at 23 (“[I]t would be unreasonable to require that

       police officers take unnecessary risks in the performance of their duties.”); Summers,

       452 U.S. at 702–03 (“[T]he execution of a warrant to search for narcotics is the kind

       of transaction that may give rise to sudden violence or frantic efforts to conceal or
                                          STATE V. TRIPP

                                           2022-NCSC-78

                                         Earls, J., dissenting



       destroy evidence. The risk of harm to both the police and the occupants is minimized

       if the officers routinely exercise unquestioned command of the situation.” (footnotes

       omitted)).

¶ 51         Both of these exceptions might apply at the same time in a given set of

       circumstances. An officer might possess the authority to detain an individual under

       Summers because the individual is an “occupant” in “the immediate vicinity of the

       premises being searched” who is “present during the execution of a search warrant,”

       and that officer might simultaneously possess the authority to stop and frisk that

       individual under Terry because the officer has a reasonable suspicion the individual

       is armed and dangerous. But while these exceptions emerge from the same set of

       considerations and may apply concurrently, they are analytically distinct. Summers,

       452 U.S. at 700-01 (noting the Fourth Amendment exception for “momentary, on-the-

       street detention accompanied by a frisk for weapons involved in Terry” before

       explaining the separate exception applicable to detention incident to a search based

       upon “the character of the official intrusion and its justification”). An officer’s

       authority to detain an individual based on a reasonable suspicion the individual is

       armed and dangerous is not spatially or temporally limited. Thus, for Summers and

       Bailey to have any substantive meaning, these cases must authorize the detention of

       an individual who is not reasonably suspected of being armed and dangerous—

       otherwise, Summers and Bailey are just another way of characterizing actions that
                                           STATE V. TRIPP

                                            2022-NCSC-78

                                         Earls, J., dissenting



       already justify a search under Terry.

¶ 52         The most straightforward way to give Summers and Bailey substance is to give

       the words the Supreme Court chose to describe the test it was announcing something

       approaching their ordinary meaning. In Summers the Supreme Court held that

       officers have a limited authority to detain “an occupant of premises being searched

       for contraband pursuant to a valid warrant.” 452 U.S. at 702 (emphasis added). An

       occupant is “[s]omeone who has possessory rights in, or control over, certain property

       or premises.” Occupant, Black’s Law Dictionary (11th ed. 2019). This defines “who”

       is subject to a Summers detention. In Bailey the Supreme Court clarified that this

       authority only permits officers to detain an “occupant” who is encountered within “the

       immediate vicinity of the premises to be searched.” 568 U.S. at 197. This defines

       “where” a Summers detention may be carried out. Finally, officers may detain an

       occupant in the immediate vicinity of a property “during the execution of a search

       warrant.” Id. at 194. This defines “when” a Summers detention may occur. By

       contrast, under Terry the “who” is anyone an officer reasonably suspects to be armed

       and dangerous, anytime and anywhere that person is encountered.

¶ 53         It may be correct that, as the majority suggests, many individuals who are

       found within the immediate vicinity of a property while that property is being

       searched are occupants. If Summers and Bailey give law enforcement officers a

       “categorical authority to detain” in order to facilitate the safe execution of a search
                                     STATE V. TRIPP

                                      2022-NCSC-78

                                    Earls, J., dissenting



warrant, Bailey, 568 U.S. at 197, then officers cannot be required to make real-time

qualitative assessments of an individual’s antecedent connection to a property before

initiating a detention, see id. at 204–05 (Scalia, J., concurring) (“Summers embodies

a categorical judgment that in one narrow circumstance—the presence of occupants

during the execution of a search warrant—seizures are reasonable despite the

absence of probable cause.”) (emphasis omitted). But Wilson maintained the

distinction between the “who” and “where” aspects of the Summers inquiry, as the

Court of Appeals has previously noted. See State v. Thompson, 267 N.C. App. 101,

109 (2019) (“The . . . suggestion that a defendant’s presence in the immediate vicinity

of a searched premises should operate categorically to satisfy the first prong of the

Summers rule would render entirely superfluous our Supreme Court’s scrupulous

effort in Wilson to define ‘occupant’ ….”). If Summers is a source of categorical

authority distinct from Terry, then an officer’s assessment of the danger posed by an

individual is irrelevant. See Bailey, 568 U.S. at 204 (Scalia, J., concurring) (explaining

that even if there is evidence that a defendant “pose[s] a risk of harm to the officers,”

that evidence is “irrelevant to whether Summers authorized the officers to seize [the

defendant] without probable cause”) (cleaned up). The meaning of the term

“occupant” must be found somewhere other than in an assessment of the “threat”

posed by that individual: occupant means “a resident of the searched premises or a

person physically on the premises that are the subject of the search warrant at the
                                           STATE V. TRIPP

                                            2022-NCSC-78

                                          Earls, J., dissenting



       time the search is commenced.” Wilson, 371 N.C. at 934 (Beasley, J., concurring in

       the result only).

¶ 54         Thus, the majority goes astray in attempting to answer the question of whether

       Tripp was an “occupant” within the “immediate vicinity” of the premises being

       searched by asking whether Tripp “pose[d] a real threat to the safe and efficient

       execution of a search warrant.” To be fair to the majority, this Court went astray in

       the exact same manner in Wilson when we stated that “a person is an occupant for

       the purposes of the Summers rule if he ‘poses a real threat to the safe and efficient

       execution of a search warrant.’ ” Id. at 925 (majority opinion) (quoting Bailey, 568

       U.S. at 201). The problem for the majority today, as for the majority in Wilson, is that

       the quoted language from Bailey was explaining why the interests underpinning the

       Summers rule only permitted an “occupant” to be detained within the “immediate

       vicinity of the premises.” See Bailey, 568 U.S. at 201 (“Limiting the rule in Summers

       to the area in which an occupant poses a real threat to the safe and efficient execution

       of a search warrant ensures that the scope of the detention incident to a search is

       confined to its underlying justification. Once an occupant is beyond the immediate

       vicinity of the premises to be searched, the search-related law enforcement interests

       are diminished and the intrusiveness of the detention is more severe.”). A person is

       not an occupant of a property because that individual poses a threat to persons

       located there as that word is defined either by Supreme Court precedent or by
                                           STATE V. TRIPP

                                            2022-NCSC-78

                                          Earls, J., dissenting



       ordinary usage; rather, an occupant may be detained under Summers because

       individuals located at a premises being searched “pose[ ] a real threat to the safe and

       efficient execution of a search warrant.” Id., at 201. Nevertheless, the majority follows

       Wilson in choosing to apply Summers in a way that untethers the rule from Bailey’s

       spatial moorings.

¶ 55         The majority appears to recognize the awkwardness of its own attempt to

       redefine the term “occupant”—as the majority acknowledges, denoting someone to be

       an “occupant” of a property based upon the threat that person poses to people located

       on that property is inconsistent with “the ordinary sense of the word.” The practical

       and conceptual problems with this approach were ably summarized in Justice

       Beasley’s concurring opinion in Wilson:

                           Given the Court’s stated justifications for
                    Summers’s categorical rule, the term “occupant” can most
                    reasonably be interpreted as a resident of the searched
                    premises or a person physically on the premises that are
                    the subject of the search warrant at the time the search is
                    commenced. A nonresident arriving on the scene after the
                    search has commenced has no reason to flee upon the
                    discovery of contraband, to attempt to dispose of evidence,
                    to interfere with the search, or to harm law enforcement
                    officers because, unlike a resident or a person found at the
                    scene when the officers arrive to conduct the search,
                    evidence of wrongdoing discovered on the premises could
                    not reasonably be attributed to him. Furthermore, the
                    presence of a nonresident could do little to facilitate the
                    search—a nonresident would not be able to open locked
                    doors or containers and would have no interest in avoiding
                    “the use of force that is not only damaging to property but
                    may also delay the completion of the [search],” as
                                    STATE V. TRIPP

                                     2022-NCSC-78

                                   Earls, J., dissenting



             contemplated by the Court in Summers. Moreover, the
             existence of a valid search warrant—the foundation on
             which Summers’s categorical rule is built—is premised on
             a judicial officer's determination that police have probable
             cause to believe that someone in the home is committing a
             crime. That finding of probable cause does not extend
             reasonably to a nonresident or a person who is not in the
             home during the search.

                    The majority’s definition of “occupant” requires no
             connection whatsoever to the property that is the subject of
             a search warrant or the suspected criminal activity—only
             that the person detained “poses a real threat to the safe
             and efficient execution” of the warrant. It is not unusual
             for a crowd of curious onlookers to gather along a police
             perimeter. How an officer executing a search warrant
             might differentiate a person posing a real threat from a
             neighbor or an innocent bystander is unclear, as any
             person in the vicinity of a police search could potentially
             interfere with the search or harm officers. Moreover, if an
             officer were able to conclude that a person posed such a
             threat, invocation of Summers’s categorical rule would be
             unnecessary because, as was the case here, the detention
             and search of that person would be justified by Terry.

371 N.C. at 934–35 (Beasley, J., concurring in the result only) (cleaned up) (footnotes

omitted). This case perfectly illustrates the analytical confusion Justice Beasley

identified. According to the majority, the reason Tripp was an “occupant” of the 8450

residence even though he was located beyond its legal boundaries is because he posed

an “obvious danger[ ]” to the officers as “a drug dealer with a history of gun violence.”

But an individual is not an occupant who can be detained in accord with Summers

because he is within shooting range of a property; an individual that an officer
                                              STATE V. TRIPP

                                               2022-NCSC-78

                                             Earls, J., dissenting



       reasonably suspects is armed and dangerous can always be detained under Terry.1

¶ 56          As described above, the distinction between an officer’s authority under

       Summers and that officer’s authority under Terry might, in certain factual

       circumstances, not really matter. If the sole consequence of the majority’s analysis

       was that individuals who could be detained under Terry can also be detained under

       Summers, nothing much would be lost besides analytical clarity. But conceptually,

       an interpretation of Summers that jettisons its spatial dimension would not

       necessarily only encompass individuals who could be detained and searched under

       Terry because they were reasonably suspected of being armed and dangerous. Rather,

       under this interpretation of Summers, the category of individuals who “pose[ ] a real

       threat to the safe and efficient execution of a search warrant,” Bailey, 568 U.S. at

       201, is capacious and susceptible to subjective expansion. Accordingly, the potential

       group of detainees would continue to include an individual who may use a weapon

       against officers, certainly, but it could also sweep in “any grass-mowing uncle, tree-



              1 The majority tries to justify this elision by invoking the statement in Wilson that a
       defendant’s “own actions . . . [may] cause[ ] him to satisfy the first part, the ‘who,’ of the
       Summers rule.” 371 N.C. at 926 (majority opinion). This observation is true enough, if a
       person’s actions cause that person to be located in the immediate vicinity of a property being
       searched pursuant to a valid search warrant. Thus, in Wilson the majority concluded that
       the defendant by his own actions became an occupant within the meaning of Summers when
       he “approached the house being swept[ and] announced his intent to retrieve his moped from
       the premises.” Id. at 925. But if a person’s actions cause an officer to reasonably suspect that
       he or she is armed and dangerous, that person is only searchable pursuant to Terry, unless
       that person is also simultaneously an occupant in the immediate vicinity of the premises
       being searched.
                                           STATE V. TRIPP

                                            2022-NCSC-78

                                          Earls, J., dissenting



       trimming cousin, or next-door godson checking his mail, merely based upon his

       ‘connection’ to the premises and hapless presence in the immediate vicinity.”

       Thompson, 267 N.C. App. at 110. These people might not place officers executing a

       search warrant in physical peril, but their presence could plausibly distract or annoy

       officers, who might then have grounds to detain them because they are perceived to

       be interfering with the execution of a search warrant. Interpreted in this manner,

       Summers becomes “a sweeping exception to the Fourth Amendment’s proscription

       against unreasonable seizures” that vests officers with “tremendous” and unbounded

       discretion. Id.

¶ 57          Regardless, under the facts of this case, Tripp’s seizure was not justified under

       Summers, even as interpreted by Wilson. As the Court of Appeals correctly reasoned,

       if (1) the “who” and “where” inquiries under Summers remain distinct under Wilson,

       and (2) whether someone is an “occupant” of a property depends upon the nature of

       the threat that individual presents to officers located on the property, then an

       “occupant” can only be someone who “posed a real threat to the safe and efficient

       execution of the officers’ search, not [someone who] could have posed a threat.” State

       v. Tripp, 275 N.C. App. 907, 918 (2020) (cleaned up). There is absolutely no evidence

       to support the conclusion that Tripp posed a real threat to the officers—indeed,

       Tripp’s arresting officer testified that Tripp did not “take any action to raise any

       suspicion of criminal activity on his part.” The majority appears to suggest that since
                                           STATE V. TRIPP

                                            2022-NCSC-78

                                          Earls, J., dissenting



       many courts, although notably not our Court, have labeled firearms one of the “tools

       of the trade” of drug dealers, therefore for Fourth Amendment purposes, it is fair to

       assume that any person suspected of dealing drugs is armed, is a threat to police

       officers, and may be searched at any time in any place. That may be the majority’s

       policy preference, but it is not a correct statement of the law. Instead, “whether a

       person poses a ‘threat’ turns on the particular circumstances as well as the particular

       individual’s conduct during the execution of the warrant.” Id.,at 921 (citing

       Thompson, 267 N.C. App. at 110). Tripp did nothing to menace or threaten the officers

       who were executing the search warrant, nor did he in any way attempt to interfere

       with their actions. Accordingly, he was not an “occupant” within the meaning of

       Summers as that term was defined in Wilson.

¶ 58         For similar reasons, the majority is wrong to conclude that the search of Tripp’s

       person could be justified under Terry, which also does not allow law enforcement

       officers to search any person suspected of dealing drugs at any time based upon the

       general insight that drug dealers sometimes utilize firearms when engaged in illegal

       activities. Terry requires “specific and articulable facts” that support an officer’s

       conclusion that an individual “was, or was about to be, engaged in criminal activity

       and . . . was armed and presently dangerous.” State v. Butler, 331 N.C. 227, 233 (1992)

       (cleaned up) (emphasis added). Given that Tripp did not “take any action to raise any

       suspicion of criminal activity on his part,” it is difficult to discern what specific and
                                            STATE V. TRIPP

                                             2022-NCSC-78

                                           Earls, J., dissenting



       articulable basis exists for the conclusion that it was reasonable to believe Tripp “was,

       or was about to be, engaged in criminal activity and . . . was armed and presently

       dangerous.”

¶ 59         Enforcing constitutional limitations on the government’s authority to engage

       in warrantless searches and seizures is not, as the majority suggests, an exercise in

       “unrealistic second-guessing of judgment calls made by law enforcement.” It is

       instead a necessary function for courts to perform in order to uphold the Fourth

       Amendment’s “recognition of individual freedom,” which is “the very essence of

       constitutional liberty.” Ker v. California., 374 U.S. 23, 32 (1963) (cleaned up). In fact,

       the majority’s illogical distortion of applicable Fourth Amendment precedent is

       functionally a nullification of the exclusionary rule. In the majority’s view, having

       found Mr. Tripp in illegal possession of narcotics, the State should be able to punish

       him. However, in this case the officer’s actions in searching him cannot be authorized

       under the doctrines that give meaning to the Fourth Amendment’s prohibition of

       unreasonable searches and seizures. Therefore, I respectfully dissent.

             Justice HUDSON and Justice MORGAN join in this dissenting opinion.